Citation Nr: 0110601	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  99-11 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a seizure disorder, 
claimed as epilepsy.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a mastectomy performed at a VA facility in July 
1995.

3.  Entitlement to a special monthly pension by reason of the 
need for regular aid and attendance of another person and/or 
by reason of being housebound.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran had active service from January 16, 1975, to July 
31, 1975.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the claims on appeal.

A hearing was held before the undersigned Member of the Board 
sitting in Washington, D.C., in February 2001, who was 
designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.

The issue of whether new and material evidence has been 
submitted to reopen a claim of service connection for an 
acquired psychiatric disorder will be discussed below.  The 
remaining issues will be discussed only in the REMAND section 
of this document.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for an 
acquired psychiatric disorder by decision dated in January 
1996.  The RO's decision represents the last final 
disallowance of entitlement to service connection for a 
psychiatric disorder on any basis.

2.  The evidence submitted since the RO's January 1996 
decision, which includes the veteran's written statements and 
sworn testimony and VA outpatient treatment and hospital 
records, in an attempt to reopen her claim for service 
connection, does not bear directly and substantially on the 
issue of entitlement to service connection for an acquired 
psychiatric disorder.


CONCLUSION OF LAW

The evidence submitted subsequent to the RO's January 1996 
decision denying entitlement to service connection for an 
acquired psychiatric disorder does not bear directly and 
substantially on the matter under consideration; therefore, 
it is not new and material and the veteran's claim has not 
been reopened.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.156 (2000); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  However, when a veteran seeks to reopen a claim 
based on new evidence, the Board must first determine whether 
the veteran has submitted new and material evidence.  Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  During the pendency of 
the veteran's appeal, the United States Court of Appeals for 
the Federal Circuit clarified the standard to be used for 
determining whether new and material evidence has been 
submitted.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  New and material evidence is defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(2000); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Prior to Hodge, but interpreting the same regulation, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeal) (the Veterans 
Claims Court) found that when a veteran sought to reopen a 
claim based on new evidence, the Board first determined 
whether the additional evidence is "new" and "material."  
Second, if the Board determined that new and material 
evidence had been added to the record, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The first step of the 
Manio two-step process included determining (i) was the newly 
presented evidence "new" (that is, not of record at the 
time of the last final disallowance and not merely 
cumulative); (ii) was it probative of the issue at hand (that 
is, each issue which was a specified basis for the last final 
disallowance); and (iii) if it was new and probative, then, 
in light of all the evidence, was there a reasonable 
possibility that the outcome of the claim on the merits would 
be changed.  Evans v. Brown, 9 Vet. App. 273 (1996); see also 
Blackburn v. Brown, 8 Vet. App. 97 (1995); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Smith v. Derwinski, 1 Vet. 
App. 178 (1991).

Historically, the RO denied entitlement to service connection 
for a psychiatric disorder by decision dated in January 1996, 
following review of the evidence then of record to include 
the veteran's service medical records showing a diagnosis of 
immature personality and a VA examination reflecting a 
diagnosis of recurrent major depression with symptoms of 
psychosis, trichotillomania, and alcohol abuse in remission.  
It was indicated that she had some situational problems in 
service, had made suicide gestures, and was trying to get out 
of the service.  She was given notice and did not appeal.  In 
February 1997, the veteran applied to reopen the claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  In support of her claim, additional evidence was 
associated with the claims file, including outpatient 
treatment and hospital records, and hearing testimony.  This 
appeal is before the Board from the veteran's unsuccessful 
attempt to reopen her claim for entitlement to service 
connection based on this additional evidence.

The first items for consideration are multiple outpatient 
treatment and hospital records.  Although the medical records 
concern primarily other medical disorders, a July 1995 
hospital record indicates that the veteran had been anxious 
about her medical problems.  Additional treatment notes 
reflect a diagnosis of rule/out schizoaffective disorder.  
While new, this evidence is not material as it does not 
indicate a causal relationship between the veteran's 
psychiatric complaints and military service but rather 
focuses on the current disability.  Thus, to the extent the 
records show psychiatric treatment, the Board finds that it 
essentially reveals current treatment for the same symptoms 
for which the veteran has reported all along.  Therefore, it 
is not probative as to the issue of etiology or service 
connection.

The next item for consideration is a December 1998 VA mental 
disorders examination.  There, the veteran complained of 
being depressed for as long as she could remember.  She 
reported mood swings, fatigue, and anger, beginning in her 
teen years and worse in recent years due to medical problems 
and anger at VA.  She acknowledged that her current feelings 
were the same that she had felt since her teen years and that 
there was no difference during her period of military service 
or since.  After a mental status examination, the diagnoses 
included dysthymic disorder, alcohol abuse in remission, and 
personality disorder, not otherwise specified.  The examiner 
opined that the veteran's psychiatric disorders were not 
related to military service.  He noted that the veteran 
experienced psychiatric symptoms prior to military service, 
and that her feelings had not changed since her teen years.  
She reported enjoying boot camp and noted only that she drank 
a lot and got into fights during service but denied any 
increase in symptoms due to military service.  While new, 
this evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
because it is not supportive of the veteran's claim.  In 
fact, the examiner specifically found that the veteran's 
psychiatric disorder was not incurred in or aggravated by 
military service.  Because there is no reasonable possibility 
that the outcome of the claim would be changed based on this 
unfavorable evidence, there is no basis to reopen the claim 
based on this evidence.

The only other evidence submitted in support of the veteran's 
claim was her testimony at a hearing before the Board in 
February 2001.  She related that she had felt bad from 
service, had been in a bad marriage, and was first treated 
for depression when in the Navy.  She reported that she had 
forgotten about treatment in service until she reviewed her 
service medical records and saw that she had tried to kill 
herself by jumping in front of a car.  She believed that she 
was discharged shortly after the incident and was separated 
due to psychiatric problems.  She reported that she had had 
no other psychiatric treatment until five years previously 
and just thought that her feelings were normal all these 
years.  She admitted that she had psychiatric problems after 
undergoing a mastectomy in 1995 and was currently on 
medication.  

While new, the Board finds that the veteran's testimony is 
essentially repetitive of her initial claim.  By all 
accounts, the RO considered the veteran's service medical 
records and her contentions at the time of the original 
denial.  Accordingly, the Board concludes that the veteran's 
statements are duplicative of evidence previously considered 
by the RO, and is therefore not "new" and "material" to 
reopen her claim as required under the applicable statutory 
and regulatory provisions.  In conclusion, the Board finds 
that in the absence of evidence not previously submitted 
bearing directly and substantively on the matter under 
consideration, the claim for entitlement to service 
connection for an acquired psychiatric disorder is not 
reopened. 

Finally, the Board notes that during the pendency of this 
appeal, there was a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which, among other things, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The law also eliminated the concept 
of well-groundedness and is applicable to all claims filed on 
or after the date of enactment or those filed before the date 
of enactment but not yet final as of that date.

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of these claims under 
the Veterans Claims Assistance Act (VCAA).  By virtue of the 
information contained in the statement of the case issued 
during the pendency of the appeal, the veteran was given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate her claim.  Further, the Board 
notes that the RO made reasonable efforts to obtain relevant 
records identified by the veteran and, in fact, scheduled her 
for a VA examination in order to address the issue of the 
relationship between her psychiatric disorder and military 
service.  In addition, the veteran requested and was 
scheduled for a hearing before the Board and offered 
testimony regarding her claim.  Therefore, the Board finds 
that the requirements of the Veterans Claim Assistance Act 
have been satisfied.


ORDER

New and material evidence having not been submitted, the 
claim for entitlement to service connection for an acquired 
psychiatric disorder is not reopened and the benefit sought 
is denied.


REMAND

With respect to the remaining claims, as noted above, there 
was a significant change in the law.  The Board finds that 
the change in law mandates a remand for compliance with the 
notice and duty to assist provisions.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
Accordingly, a remand is required for that and the reasons 
set forth below. 

With respect to the veteran's claim for entitlement to 
service connection for epilepsy, the Board notes that she 
maintains that she was diagnosed with epilepsy while on 
active duty.  However, in a November 1998 VA examination, she 
admitted that she had had a history of seizures since she was 
a child.  The Board notes that entitlement to service 
connection may be established for aggravation of a pre-
existing injury or disease when there is an increase in 
disability in service, unless the increase in disability is 
due to the natural progress of the disease.  38 U.S.C.A. §§ 
1110, 1131, 1153 (West 1991 & Supp. 2000); 38 C.F.R. § 3.306 
(2000).  In this case, the veteran has acknowledged that she 
had a history of seizures well before military duty but those 
records are not associated with the claims file.

Having concluded that the veteran's seizure disorder pre-
existed her period of active duty, the Board must next 
address the question of whether this pre-existing disorder 
was aggravated during her brief period of active duty.  As 
noted at the outset, aggravation will be established when 
there was an increase in severity during service beyond the 
normal progression of the disease.  38 U.S.C.A. § 1153 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.306 (2000).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.306(b) (2000).  Importantly, silence of the record on 
this point, however, may not be taken as indication of no 
aggravation, an opinion is to be provided.  See Verdon v. 
Brown, 8 Vet. App. 529 (1996); Wisch v. Brown, 8 Vet. App. 
139 (1995).  Importantly, there has been no medical opinion 
on the issue of aggravation.  It is clear from a review of 
the medical record that the outcome of the present case may 
depend on a medical assessment of the progression of the 
veteran's seizure disorder prior to, during, and subsequent 
to her period of active duty service.  The Veterans Claims 
Court has held that such medical questions must be addressed 
by medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the Board finds that a remand on this 
issue is necessary.  

With respect to the veteran's § 1151 claim, she maintains 
that she has undergone extensive reconstructive surgery at 
various private hospitals after the initial VA surgery; 
however, the Board notes that there are no private hospital 
records associated with the claims file regarding breast 
reconstructive surgery.  Moreover, the veteran has claimed 
that she was told by a private physician that the VA surgery 
was done incorrectly but there is no medical statement to 
that effect associated with the claims file.  Further, there 
is no medical opinion addressing the issue of whether the 
veteran incurred additional disability as a result of the 
July 1995 mastectomy.  Accordingly, the Board finds that a 
remand is needed.  In addition, while it is not clear whether 
all medical records are currently associated with the claims 
file, the issue of the veteran's need for aid and attendance 
during the period of her surgery will be held in abeyance 
until it can be determined whether there are records which 
could establish entitlement. 

Finally, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.  In addition, the veteran is 
advised that while the case is on remand status, she is free 
to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided her 
with relevant treatment for a seizure 
disorder not already associated with the 
claims file.  As part of this 
development, the veteran should be 
requested to provide an additional 
information pertaining to pre-military 
medical treatment for a seizure disorder, 
as appropriate.

Further, the RO should ask the veteran to 
identify any physicians, hospitals, or 
treatment centers (private, VA or 
military) who have provided her with 
treatment for the residuals of a status 
post-operative mastectomy not already 
associated with the claims file, 
including medical evidence from the 
referenced follow-up surgical procedures 
and information from the private 
physician who commented upon the original 
July 1995 surgery.  She should be 
instructed on the importance of providing 
information with reference to the 
opinion, and or obtaining a written copy 
of the opinion from the physician who 
rendered such opinion. 

After securing the necessary releases, 
the RO should make all reasonable efforts 
to obtain medical records identified by 
the veteran.  To the extent the attempts 
to obtain records are unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
veteran should also be informed of the 
negative results.  38 C.F.R. § 3.159.

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  Thereafter, the entire claims file to 
include records obtained pursuant to the 
above, if any, should be directed to the 
appropriate VA physician for a medical 
opinion regarding the relationship 
between the veteran's pre-service seizure 
disorder, military service, and current 
seizure pathology.  If it is determined 
that a physical examination of the 
veteran is needed in order to answer 
these questions, such comprehensive 
examination should be scheduled.  
Specifically, the examiner is requested 
to express an opinion as to the following 
questions:

(a)  What is the nature of the veteran's 
seizure disorder? 

(b)  Does the record establish that the 
underlying pathology producing the 
current disability pre-existed the 
veteran's period of active duty military 
service?  In responding to this question, 
the examiner should indicate the degree 
to which the opinion is based upon the 
objective findings of record as opposed 
to the history provided by the veteran.

(c)  If the current underlying seizure 
disorder pre-existed active duty service, 
does the entire record covering the 
condition of the veteran's seizure 
disorder prior to, during, and subsequent 
to active duty service make it as likely 
as not that any current disability 
represents an aggravation of the pre-
service condition beyond the progress 
that was to naturally be expected by 
reason of the inherent character/nature 
of the condition versus any change 
resulting from the physical demands of 
military service, and is that aggravation 
attributable to her period of military 
service?

The examiner should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed explanations as to all medical 
conclusions rendered.  The opinions 
should also allocate the veteran's 
various symptoms and manifestations to 
the appropriate diagnostic entity.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner. 

4.  Further, and whether additional 
records are obtained or not, the entire 
claims file should be directed to a VA 
examiner for a medical opinion regarding 
the veteran's July 1995 mastectomy.  
Specifically, after reviewing the 
records, the examiner should express an 
opinion as to the following:

a.  Did the veteran incur any additional 
disability as a result of a mastectomy in 
July 1995?

b.  If the veteran incurred additional 
disability as a result of a mastectomy in 
July 1995, what is the nature and extent 
of that additional disability?  

c.  If the veteran incurred additional 
disability as a result of a mastectomy in 
July 1995, does it appear that the 
additional disability was the result of 
the veteran's willful misconduct?   In 
addressing this question, the examiner is 
asked to comment on the impact, if any, 
of the veteran's on-going post-operative 
cigarette smoking on the additional 
disability.

d.  The examiner should comment on the 
relationship between the original July 
1995 surgery and subsequent 
reconstructive surgeries.  The 
examiner/reviewer should provide a 
detailed explanation of the rationale for 
any opinion given. 

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Veterans Claims Court 
are not complied with, an error exists as 
a matter of law for failure to ensure 
compliance.  

6.  The RO should then readjudicate the 
issue of entitlement to service 
connection for a seizure disorder, and 
the claim of entitlement to benefits 
under 38 U.S.C.A. § 1151.  In so doing, 
the RO is to consider all records, 
including those received in response to 
the actions requested above and those 
received by the RO since the last 
statement of the case.  In the event the 
benefits sought are not granted, the 
veteran should be provided with a 
supplemental statement of the case 
(SSOC), which must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue or issues on appeal.  An 
appropriate time should be allowed for a 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until she is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 



